Exhibit 10.5

SEVERANCE AGREEMENT

          SEVERANCE AGREEMENT (this “Agreement”), dated as of March 7, 2012 (the
“Effective Date”), by and between TheStreet, Inc., a Delaware corporation (the
“Company” or “TheStreet”), and Elisabeth E. DeMarse (“DeMarse” and together with
the Company, each a “Party” and collectively the “Parties”).

                    WHEREAS, the Company desires that DeMarse enter into this
Agreement, and DeMarse desires to enter into this Agreement, on the terms and
conditions set forth herein;

                    WHEREAS, the Company granted DeMarse stock options pursuant
to two stock option agreements, each dated as of March 7, 2012 (collectively,
the “Option Agreements”);

                    WHEREAS, DeMarse agreed to be bound by certain restrictive
covenants in the Option Agreements; and

          NOW THEREFORE, the parties hereto agree as follows:

          Section 1. Severance Benefits.

          (a) General Severance. In the event that the Company (or Successor (as
defined below), if applicable) terminates DeMarse’s employment with the Company
(or Successor, if applicable) without Cause (as defined in the Option
Agreements), on or before the fifth (5th) anniversary of the Effective Date (the
date of such termination, the “Termination Date”), then:

 

 

 

 

(i)

the Company (or Successor, if applicable) shall (A) pay DeMarse an amount equal
to twelve (12) months of DeMarse’s base salary (at the annual rate in effect
immediately prior to termination, but in no event less DeMarse’s original annual
rate of $400,000); and (B) pay on DeMarse’s behalf (for a period of eighteen
(18) months or such lesser period as DeMarse may elect) the full cost of
premiums for continuation of any benefits that DeMarse is eligible under COBRA
to elect to (and does elect to) continue (unless doing so would violate any
anti-discrimination provision or other legal requirement applicable to the
Company or to any of the Company’s health plans, in which event the Company and
you shall agree in good faith on the terms of an alternative arrangement
pursuant to which the Company would provide you with substantially similar
economic value); and

 

 

 

 

(ii)

for purposes of determining the number of vested (and, in the case of stock
options and stock appreciation rights, exercisable) shares of restricted stock,
restricted stock units, stock options, stock appreciation rights or other
stock-based awards under each stock-based award agreement outstanding on the
Termination Date between the Parties (the “Stock-Based Award Agreements”), (X)
DeMarse shall be treated on the Termination Date as if her full-time employment
with the Company had continued through the first (1st) anniversary of the
Termination Date (the “First Anniversary”) and been terminated by the Company
without Cause (as defined in each Stock-Based Award Agreement for the purposes
of such agreement) immediately thereafter and (Y) the vesting of any shares of
restricted stock, restricted stock units, stock options, stock appreciation
rights or other stock-based awards under the Stock-Based Award Agreements that
would not have vested (or, in the case of stock options and stock appreciation
rights, become exercisable) had DeMarse remained in employment through the First
Anniversary shall be suspended and such shares of restricted stock, restricted
stock units, stock options, stock appreciation rights or other stock-based
awards shall be automatically forfeited and expire on the six (6) month
anniversary of the Termination Date (the “Six-Month Anniversary”) unless a
definitive agreement, tender offer or a letter of intent respecting a Change of
Control (as defined in the Company’s 2007 Performance Incentive Plan)
transaction involving the Company (a “Change of Control Agreement”) is entered
into or received (as the case may be) by the Company subsequent to the date of
this Agreement but

57

--------------------------------------------------------------------------------




 

 

 

 

 

prior to the Six-Month Anniversary, in which case such shares of restricted
stock, restricted stock units, stock options, stock appreciation rights or other
stock-based awards shall be automatically forfeited and expire on the First
Anniversary unless a Change of Control as contemplated by the Change in Control
Agreement is consummated by the First Anniversary in which case such shares of
restricted stock, restricted stock units, stock options, stock appreciation
rights or other stock-based awards shall immediately vest (and in the case of
stock options or stock appreciation rights become immediately exercisable) upon
the consummation of the Change of Control. Nothing contained herein is intended
to adversely affect any of DeMarse’s rights under the Stock-Based Award
Agreements.

For purposes of this Agreement, “Successor” shall mean any person or entity that
acquires all or substantially all of the Company’s assets or into which the
Company is merged or combined with the Company ceasing to exist (or the
successor to any such entity, whether by merger, assignment or otherwise).

          (b) Payment of Benefits. If DeMarse becomes entitled to a payment
under Section 1(a)(i)(A), the Company (or Successor, if applicable) shall pay
DeMarse the applicable amount in a lump sum within thirty (30) days of DeMarse’s
becoming entitled to such payment.

          Section 2. Parachute Payment Limitation.

          Anything in this Agreement or the Option Agreements to the contrary
notwithstanding, in the event that:

          (a) the aggregate payments or benefits to be made or distributed by
the Company or its affiliates to or for the benefit of DeMarse (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) which are deemed to be parachute payments as defined in Internal
Revenue Code (“Code”) Section 280G or any successor thereto (the “Change of
Control Benefits”) would be deemed to include an “excess parachute payment”
under Code Section 280G; and

           (b) if such Change of Control Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times DeMarse’s “base amount,” as determined in
accordance with Code Section 280G and the Non-Triggering Amount less the product
of the marginal rate of any applicable state and federal income tax times the
Non-Triggering Amount would be greater than the aggregate value of the Change of
Control Benefits (without such reduction) minus (x) the amount of tax required
to be paid by DeMarse thereon by Code Section 4999 and further minus (y) the
product of the Change of Control Benefits times the marginal rate of any
applicable state and federal income tax, then the Change of Control Benefits
shall be reduced to the Non-Triggering Amount. Any reduction made pursuant to
this Section 2(b) shall be made in accordance with the following order of
priority: (i) stock options whose exercise price exceeds the fair market value
of the optioned stock (“Underwater Options”), (ii) Full Credit Payments (as
defined below) that are payable in cash, (iii) non-cash Full Credit Payments
that are taxable, (iv) non-cash Full Credit Payments that are not taxable, (v)
Partial Credit Payments (as defined below) and (vi) non-cash employee welfare
benefits. In each case, reductions shall be made in reverse chronological order
such that the payment or benefit owed on the latest date following the
occurrence of the event triggering the excise tax will be the first payment or
benefit to be reduced (with reductions made pro-rata in the event payments or
benefits are owed at the same time). “Full Credit Payment” means a payment,
distribution or benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, that if reduced in value
by one dollar reduces the amount of the parachute payment (as defined in Code
Section 280G) by one dollar, determined as if such payment, distribution or
benefit had been paid or distributed on the date of the event triggering the
excise tax. “Partial Credit Payment” means any payment, distribution or benefit
that is not a Full Credit Payment. In no event shall DeMarse have any discretion
with respect to the ordering of payment reductions.

58

--------------------------------------------------------------------------------



          Section 3. Certain Covenants.

          In partial consideration for the right to receive the benefits
described in Section 1, DeMarse agrees as follows. For avoidance of doubt, the
covenants set forth below are independent of the covenants set forth in the
Option Agreements and any covenants that may be set forth in any subsequent
written agreements between the Parties:

          (a) Non-competition. During her employment by the Company or any
subsidiary and through the end of one (1) year after the cessation of her
employment with the Company or any subsidiary, DeMarse will not engage in a
Competitive Activity (as defined below) with the Company or any of its
subsidiaries. As used herein, “Competitive Activity” means DeMarse’s service as
a director, officer, employee, principal, agent, stockholder, member, owner or
partner of, or DeMarse permitting her name to be used in connection with the
activities of, any other business or organization anywhere in the United States,
or in any other geographic area in which the Company or any of its subsidiaries
operates or with respect to which the Company provides financial news and
commentary coverage (or from which such other business or organization provides
financial news and commentary coverage of the United States), which engages in a
business that competes with any business in which the Company or any subsidiary
is engaged (a “Competing Business”); provided, however, that, notwithstanding
the foregoing, it shall not be a Competitive Activity for DeMarse to (i) become
the registered or beneficial owner of up to three percent (3%) of any class of
capital stock of a competing corporation registered under the Securities
Exchange Act of 1934, as amended, provided that DeMarse does not otherwise
participate in the business of such corporation or (ii) work in a
non-competitive business of a company which is carrying on a Competing Business,
the revenues of which represent less than twenty percent (20%) of the
consolidated revenues of that company, or, as a result thereof, owning
compensatory equity in that company.

          (b) Non-solicitation of Employees. During her employment by the
Company or any subsidiary and through the end of one (1) year after the
cessation of her employment with the Company or any subsidiary, DeMarse will not
solicit for employment or hire, in any business enterprise or activity, any
employee of the Company or any subsidiary who was employed by the Company or a
subsidiary during DeMarse’s period of employment by the Company or a subsidiary;
provided that (a) the foregoing shall not be violated by any general advertising
not targeted at any Company or subsidiary employees nor by DeMarse serving as a
reference upon request, and (b) DeMarse may solicit and hire any one or more
former employees of the Company or its subsidiaries who had ceased being such an
employee for a period of at least six (6) months prior to any such solicitation
or hiring.

          (c) Non-solicitation of Clients and Vendors. During her employment by
the Company or any subsidiary and through the end of one (1) year after the
cessation of her employment with the Company or any subsidiary, DeMarse will not
solicit, in any business enterprise or activity, any client, customer, licensee,
licensor, third-party service provider or vendor (a “Business Relation”) of the
Company or any subsidiary who was a Business Relation of the Company or any
subsidiary during DeMarse’s period of employment by the Company or any
subsidiary to (i) cease being a Business Relation of the Company or any
subsidiary or (ii) become a Business Relation of a Competing Business unless
(without you having solicited such third party to cease such relationship) such
third party ceased being a Business Relation of the Company or any subsidiary
for a period of at least six (6) months prior to such solicitation.

          (d) The parties acknowledge that the restrictions contained in this
Section 3 are a reasonable and necessary protection of the immediate interests
of the Company, and any violation of these restrictions could cause substantial
injury to the Company and that the Company would not have entered into this
Agreement, without receiving the additional consideration offered by DeMarse in
binding herself to these restrictions. In the event of a breach or threatened
breach by DeMarse of any of these restrictions, the Company shall be entitled to
apply to any court of competent jurisdiction for an injunction restraining
DeMarse from such breach or threatened breach; provided, however, that the right
to apply for an injunction shall not be construed as prohibiting the Company
from pursuing any other available remedies for such breach or threatened breach.

59

--------------------------------------------------------------------------------



          Section 4. Notices.

          Unless otherwise provided herein, any notice, exercise of rights or
other communication required or permitted to be given hereunder shall be in
writing and shall be given by overnight delivery service such as Federal Express
or personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, Compensation Committee Chair, TheStreet, Inc., 14 Wall Street, 15th
Floor, New York, NY 10005, or, in the case of DeMarse, at her principal
residence address as then reflected on the records of the Company or such other
address as such party may hereafter specify by notice to the other party hereto.
Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day after sent by overnight delivery service for next
business day delivery or on the fifth business day after sent by registered or
certified mail.

          Section 5. Representations.

          The Company hereby represents and warrants that the execution and
delivery of this Agreement and the performance by the Company of its obligations
hereunder have been duly authorized by all necessary corporate action of the
Company.

          Section 6. Amendment.

          This Agreement may be amended only by a written agreement signed by
the parties hereto.

          Section 7. Binding Effect.

          The rights and duties under this Agreement are not assignable by
DeMarse other than as a result of her death. None of DeMarse’s rights under this
Agreement shall be subject to any encumbrances or the claims of DeMarse’s
creditors. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor organization which shall succeed to the Company by
merger or consolidation or operation of law, or by acquisition of all or
substantially all of the assets of the Company.

          Section 8. Governing Law.

          This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to contracts to be
performed wholly within the state and without regard to its conflict of laws
provisions that would defer to the laws of another jurisdiction.

          Section 9. Severability.

          If any provision of this Agreement shall for any reason be held
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not be affected or impaired thereby.
Moreover, if any one or more of the provisions of this Agreement shall be held
to be excessively broad as to duration, activity or subject, such provisions
shall be construed by limiting and reducing them so as to be enforceable to the
maximum extent allowable by applicable law. To the extent permitted by
applicable law, each party hereto waives any provision of law that renders any
provision of this Agreement invalid, illegal or unenforceable in any way.

          Section 10. Execution in Counterparts.

          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same instrument.

60

--------------------------------------------------------------------------------



          Section 11. Entire Agreement.

          This Agreement, together with the Option Agreements, sets forth the
entire agreement, and supersedes all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof
and thereof.

          Section 12. Titles and Headings.

          Titles and headings to Sections herein are for purposes of reference
only, and shall in no way limit, define or otherwise affect the meaning or
interpretation of any of the provisions of this Agreement.

          Section 13. Consent to Jurisdiction.

          The parties hereto each hereby irrevocably submit to the exclusive
jurisdiction of any New York State or Federal court sitting in the Borough of
Manhattan, City of New York in any action or proceeding to enforce the
provisions of this Agreement, and waives the defense of inconvenient forum to
the maintenance of any such action or proceeding.

          Section 14. No Duty to Mitigate.

          DeMarse shall have no duty to mitigate or have any off-set made
against amounts payable by the Company to DeMarse hereunder.

          Section 15. Release.

          As a condition to the obligation of the Company to make the payments
provided for in this Agreement and otherwise perform its obligations hereunder
to DeMarse upon termination of DeMarse’s employment (other than due to her
death), DeMarse or her legal representatives shall deliver to the Company a
written release, substantially in the form attached hereto as Exhibit A, and the
time for revocation of such release shall have expired, no later than thirty
(30) days following termination of DeMarse’s employment; provided, however, that
such release shall be enforceable only if the Company executes such release (for
avoidance of doubt, DeMarse’s time to revoke her signature shall be seven (7)
days from the date she executes the release, regardless of the timing of the
Company’s execution of the release).

          Section 16. Section 409A.

          (a) Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits to be paid or provided to DeMarse, if any, pursuant to
this Agreement that, when considered together with any other severance payments
or separation benefits, are considered deferred compensation not exempt under
Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until DeMarse has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to DeMarse, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until DeMarse has a
“separation from service” within the meaning of Section 409A. For purposes of
this Agreement, “Section 409A” means Section 409A of the Internal Revenue Code
of 1986, as amended or any regulations or Treasury guidance promulgated
thereunder (“Section 409A”).

          (b) Notwithstanding any provision of this Agreement to the contrary,
if DeMarse is a “specified employee” as determined by the Board or the
Compensation Committee of the Board in accordance with Section 409A, DeMarse
shall not be entitled to any Deferred Payments until the earlier of (i) the date
which is six (6) months and one (1) day after her termination of employment for
any reason other than death (except that during such six (6) month period
DeMarse may receive total payments from the Company that do not exceed the
amount specified in Treas. Reg. Section 1.409A-1(b)(9) or that constitute a
short-term deferral within the meaning of Section 409A), or (ii) the date of her
death.

61

--------------------------------------------------------------------------------



          (c) The foregoing provisions are intended to be exempt from or comply
with the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to be exempt or so comply. If any provision of this Agreement or of
any award of compensation, including equity compensation or benefits would cause
DeMarse to incur any additional tax or interest under Section 409A, the parties
agree to negotiate in good faith to reform such provision in such manner as to
maintain, to the maximum extent practicable, the original intent and economic
terms of the applicable provision without violating the provisions of Section
409A.

          (d) To the extent that reimbursements or in-kind benefits under this
Agreement constitute non-exempt “nonqualified deferred compensation” for
purposes of Section 409A, (1) all reimbursements hereunder shall be made on or
prior to the last day of the calendar year following the calendar year in which
the expense was incurred by DeMarse, (2) any right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (3) the amount of expenses eligible for reimbursement or in-kind benefits
provided in any calendar year shall not in any way affect the expenses eligible
for reimbursement or in-kind benefits to be provided, in any other calendar
year.

          (e) Notwithstanding any provision of this Agreement to the contrary,
to the extent any compensation or award which constitutes deferred compensation
within the meaning of Section 409A shall vest upon the occurrence of a Change of
Control and such Change of Control does not constitute a “change in the
ownership or effective control” or a “change in the ownership of a substantial
portion of the assets” of the Corporation within the meaning of Section 409A,
then notwithstanding such vesting, payment will be made to DeMarse on the
earliest of (i) DeMarse’s “separation from service” with the Company (determined
in accordance with Section 409A) or, if DeMarse is a specified employee within
the meaning of Section 409A, such later date as provided in paragraph (b) of
this Section 16, (ii) the date payment otherwise would have been made, or
(iii) DeMarse’s death.

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
March 7, 2012.

 

 

 

/s/ Elisabeth DeMarse

 

--------------------------------------------------------------------------------

 

Elisabeth DeMarse

 

 

 

 

THESTREET, INC.


 

 

 

By:

/s/ William R. Gruver

 

 

--------------------------------------------------------------------------------

 

Name: William R. Gruver

 

Title: Chairman, Compensation Committee

62

--------------------------------------------------------------------------------



EXHIBIT A

Form of Release

This Release (this “Release”) is entered into by Elisabeth E. DeMarse
(“DeMarse”) and TheStreet, Inc., a Delaware corporation (the “Company”),
effective as of [DATE] (the “Effective Date”).

In consideration of the promises set forth in the Severance Agreement between
DeMarse and the Company, dated as of March 7, 2012 (the “Agreement”), DeMarse
and the Company agree as follows:

          1. General Releases and Waivers of Claims.

                    (a) DeMarse’s Release of Company. In consideration of the
payments and benefits provided to DeMarse under the Agreement and after
consultation with counsel, DeMarse on behalf of herself and each of her
respective heirs, executors, administrators, representatives, agents, successors
and assigns (collectively, the “DeMarse Parties”) hereby irrevocably and
unconditionally release and forever discharge the Company and its current and
former subsidiaries and affiliates and each of their respective current and
former officers, employees, directors, shareholders and agents (“Company
Parties”) from any and all claims, actions, causes of action, rights, judgments,
fees and costs (including attorneys’ fees), obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims based upon contract, tort,
or under any federal, state, local or foreign law, that the DeMarse Parties may
have, or in the future may possess, arising out of any aspect of DeMarse’s
employment relationship with and service as an employee, officer, director or
agent of the Company, or the termination of such relationship or service, that
occurred, existed or arose on or prior to the date hereof; provided, however,
that DeMarse does not release, discharge or waive (i) any rights to payments and
benefits provided under the Agreement, (ii) any right DeMarse may have to
enforce this Release or the Agreement, (iii) DeMarse’s eligibility for
indemnification in accordance with the Company’s certificate of incorporation,
bylaws or other corporate governance document, any applicable insurance policy
or any contract or provision to which DeMarse is a party or as to which DeMarse
otherwise is entitled to indemnification benefits, with respect to any liability
she incurred or might incur as an employee, officer or director of the Company,
(iv) any claims for accrued, vested benefits under any employee benefit or
pension plan of the Company Parties subject to the terms and conditions of such
plan and applicable law including, without limitation, any such claims under
COBRA or the Employee Retirement Income Security Act of 1974, or (v) any rights
under or in respect of the Agreement for Grant of Non-Qualified Stock Options
between DeMarse and the Company, dated as of March 7, 2012 (the “Non-Qualified
Option Agreement”), the Agreement for Grant of Incentive Stock Option Pursuant
to 2007 Performance Incentive Plan between DeMarse and the Company, dated as of
March 7, 2012 (the “Incentive Option Agreement” and together with the
Non-Qualified Option Agreement, the “Option Agreements”) or any written
agreements that may be executed by the parties after the date of the Option
Agreements (collectively, the “Applicable Agreements”).

                    (b) Executive’s Specific Release of ADEA Claims. In further
consideration of the payments and benefits provided to DeMarse under the
Agreement, DeMarse on behalf of herself and the other DeMarse Parties hereby
unconditionally release and forever discharge the Company Parties from any and
all Claims that the DeMarse Parties may have as of the date DeMarse signs this
Release arising under the Federal Age Discrimination in Employment Act of 1967,
as amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Release, DeMarse hereby acknowledges and confirms the
following: (i) DeMarse was advised by the Company in connection with her
termination to consult with an attorney of her choice prior to signing this
Release and to have such attorney explain to her the terms of this Release,
including, without limitation, the terms relating to her release of claims
arising under ADEA, and DeMarse has in fact consulted with an attorney;
(ii) DeMarse was given a period of not fewer than twenty-one (21) days to
consider the terms of this Release and to consult with an attorney of her
choosing with respect thereto; and (iii) DeMarse knowingly and voluntarily
accepts the terms of this Release. DeMarse also understands that she has
seven (7) days following the date on which she signs this Release within which
to revoke the release contained in this paragraph, by providing the Company a
written notice of her revocation of the release and waiver contained in this
paragraph.

63

--------------------------------------------------------------------------------



                    (c) Company’s Release of Executive. The Company for itself
and on behalf of the Company Parties hereby irrevocably and unconditionally
release and forever discharge the DeMarse Parties from any and all Claims,
including, without limitation, any Claims based upon contract, tort, or under
any federal, state, local or foreign law, that the Company Parties may have, or
in the future may possess, arising out of any aspect of DeMarse’s employment
relationship with and service as an employee, officer, director or agent of the
Company, or the termination of such relationship or service, that occurred,
existed or arose on or prior to the date hereof, excepting (i) any Claim which
would constitute or result from conduct by DeMarse that constituted the basis
for termination for Cause under the Agreement or could be a crime of any kind,
or (ii) rights arising under or in respect of the Option Agreements. Anything to
the contrary notwithstanding in this Release, nothing herein shall release
DeMarse or any other DeMarse Party from any Claims based on any right the
Company may have to enforce this Release or the Agreement or any of the
Applicable Agreements.

                    (d) No Assignment. The parties represent and warrant that
they have not assigned any of the Claims being released under this Release.

          2. Proceedings. Neither DeMarse nor the Company have filed any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to DeMarse’s employment or
the termination thereof (each, individually, a “Proceeding”).

          3. Remedies.

                    (a) In the event DeMarse initiates or voluntarily
participates in any Proceeding involving any of the matters waived or released
in this Release, or if she fails to abide by any of the terms of this Release,
or if she revokes the ADEA release contained in Paragraph 1(b) of this Release
within the seven (7)-day period provided under Paragraph 1(b), the Company may,
in addition to any other remedies it may have, reclaim any amounts paid to her,
and terminate any benefits or payments that are due pursuant to the termination
provisions of the Agreement, without waiving the release granted herein. In
addition, in the event that DeMarse has failed to comply with Section 3 of the
Agreement or with Sections 11 and/or 12 of either or both of the Option
Agreements (other than as a result of an unintentional and immaterial disclosure
of confidential information), the Company may, in addition to any other remedies
it may have, to the extent permitted in the Agreement and the Option Agreements
reclaim any amounts paid to her pursuant to the Agreement or the Option
Agreements, without waiving the release granted herein. DeMarse acknowledges and
agrees that the remedy at law available to the Company for breach of any of her
post-termination obligations under the Agreement or any of the Applicable
Agreements or her obligations hereunder or thereunder would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, DeMarse acknowledges, consents and
agrees that, in addition to any other rights or remedies that the Company may
have at law or in equity, the Company shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining DeMarse from breaching her post-termination
obligations under the Agreement or any of the Applicable Agreements or her
obligations hereunder or thereunder. Such injunctive relief in any court shall
be available to the Company, in lieu of, or prior to or pending determination
in, any arbitration proceeding.

                    (b) DeMarse understands that by entering into this Release
she will be limiting the availability of certain remedies that she may have
against the Company and limiting also her ability to pursue certain claims
against the Company.

                    (c) The Company acknowledges and agrees that the remedy at
law available to DeMarse for breach of any of its post-termination obligations
under the Agreement or any of the Applicable Agreements or its obligations
hereunder or thereunder would be inadequate and that damages flowing from such a
breach may not readily be susceptible to being measured in monetary terms.
Accordingly, the Company acknowledges, consents and agrees that, in addition to
any other rights or remedies that DeMarse may have at law or in equity, DeMarse
shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, without bond or other security, restraining the
Company from breaching its post-termination obligations under the Agreement or
any of the Applicable Agreements or its obligations hereunder or thereunder.
Such injunctive relief in any court shall be available to DeMarse, in lieu of,
or prior to or pending determination in, any arbitration proceeding.

64

--------------------------------------------------------------------------------



                    (d) The Company understands that by entering into this
Release it will be limiting the availability of certain remedies that it may
have against DeMarse and limiting also its ability to pursue certain claims
against DeMarse.

          4. Severability Clause. In the event any provision or part of this
Release is found to be invalid or unenforceable, only that particular provision
or part so found, and not the entire Release, will be inoperative.

          5. Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or DeMarse.

          6. Governing Law. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the New York applicable to contracts executed in
and to be performed in that State.

          7. Notices. All notices or communications hereunder shall be made in
accordance with Section 4 of the Agreement.

          DEMARSE ACKNOWLEDGES THAT SHE HAS READ THIS RELEASE AND THAT SHE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT SHE HEREBY EXECUTES
THE SAME AND MAKES THIS RELEASE AND THE RELEASE AND AGREEMENTS PROVIDED FOR
HEREIN VOLUNTARILY AND OF HER OWN FREE WILL.

          IN WITNESS WHEREOF, the parties have executed this Release as of
_______________.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Elisabeth DeMarse

 

 

 

 

 

 

THESTREET, INC.

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

65

--------------------------------------------------------------------------------